Citation Nr: 0921441	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-07 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for right lower extremity 
thrombophlebitis.  



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1976 to June 1979.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of rating decision in July 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In September 2007, the Board remanded the case to afford the 
Veteran a hearing before the Board, which was subsequently 
held before the undersigned Veterans Law Judge in June 2008. 
A transcript of the hearing is in the record.

In September 2008, the Board reopened the claim of service 
connection for right lower extremity thrombophlebitis and 
remanded the claim for further development before reviewing 
the claim of service connection on the merits.  As the 
requested development has not been done, the claim is again 
remanded to ensure compliance with the Board's remand 
directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 


REMAND 

In its remand of September 2008, the Board directed that a 
physician determine whether thrombophlebitis of the right 
lower extremity was related to the documented soft tissue 
injury during service. As the determination was not done by a 
physician, the case is REMANDED for the following action:



1. Arrange to have the Veteran's file 
reviewed by a physician, who specializes 
in vascular diseases, to determine 
whether is it more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), or less likely than not, 
probability of less than 50 percent) that 
thrombophlebitis of the right lower 
extremity, first diagnosed after service 
in 1996, was caused by a soft tissue 
trauma in the right lower extremity in 
1977 in service. 

The significant facts of the case are 
summarized as follows: 

a). The service treatment records 
show that in June 1977 the Veteran 
suffered soft tissue trauma to the 
right lower extremity when he was 
hit by a tractor-trailer, and he 
complained of pain in the right 
ankle.  It was noted that he would 
not put weight on his leg and right-
sided tremulousness was noted.  He 
was able to flex and extend the 
right knee and hip.  The pertinent 
findings were abrasions and 
contusions of the right ankle, shin, 
and thigh.  X-rays were normal.  The 
Veteran was treated with an ace wrap 
for the ankle, ice, and elevation, 
and he was put on crutches.  When he 
was seen the following day, it was 
noted that he was improving.  The 
following week he was put on limited 
duty for 30 days.  On separation 
examination, no abnormality of the 
right lower extremity was found. 



b). After service, private medical 
records show that in August 1996 the 
Veteran was treated for 
thrombophlebitis involving the right 
calf.  A Doppler study was positive 
for deep vein thrombosis in the 
tibiopopliteal veins in the right 
lower extremity. The diagnosis was 
right lower extremity 
thrombophlebitis with prior trauma 
to the right lower extremity 
secondary to a vehicle accident. 

c). On VA examination in March 1998, 
history included trauma to the right 
lower extremity, a predisposing 
factor to recurrent deep vein 
thrombosis. 

d). In March 2009, a private 
physician expressed the opinion that 
the injury in service in June 1977 
was the more likely cause of 
thrombophlebitis that began in 1996.  
And in April 2009, a second private 
physician concurred that it was at 
least as likely as not that the soft 
tissue injury in service predisposed 
the Veteran to developing deep vein 
thrombosis and thrombophlebitis. 

In formulating the opinion, please 
explain the medical principles, including 
any medical literature, that are applied 
to the significant facts of the case to 
support the opinion. 

2. After the above development, 
adjudicate the claim. If the benefit 
sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board. 




The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).









 Department of Veterans Affairs


